DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed November 28, 2018.   Claims 1-15 are pending and an action on the merits is as follows.	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4, 10 and 11 are objected to because of the following informalities:  
Claims 4, 10 and 11 include the limitation “the activation of the processing unit is configured cause a transmit”.  This limitation should be changed to state “the activation of the processing unit is configured to cause a transmit”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 10 and 11 include limitations pertaining to “the (generated) elevator call signal”.  However there is a lack of antecedent basis for “the elevator call signal”.  It is unclear whether applicants intend to reference the elevator call, or introduce a new element into the claims.  For examining purposes, these limitations are interpreted as pertaining to “the (generated) elevator call”.
Claims 2, 3, 5 and 12-14 depend from at least claim 1 and therefore inherit all claimed limitations. These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al. (US 7,246,689 B2).
Claims 1 and 6: Huff et al. discloses an elevator call device and a method for generating an elevator call signal with an elevator call device, shown in FIG. 2 to include a processing unit (hall call circuit/EL drive circuit 214) for controlling a generation of an elevator call (column 5 lines 6-20), an energy storage (charge storage device 208) for storing electrical energy, and a coupler (coupling transformer 204) for obtaining electrical energy from an external source (interlock wiring 202) for charging the energy storage (column 3 line 66 through column 4 line 7).  Power mode controller (210) provides stored electrical charge from the energy storage as electrical power to components of hall call device (200), including processing unit (column 4 lines 14-19).  Said electrical power is re-established to the components including processing unit when recovering from “sleep mode” in response to a call indicator device (hall call button 212) being actuated, and the electrical power from the energy storage is used to generate the elevator call via the processing unit (column 4 line 58 through column 5 line 20).   Therefore a switch controllable with the call indicator device for activating the processing unit generates the elevator call with the electrical energy from the energy storage.
Claims 2 and 7: Huff et al. discloses an elevator call device and a method as stated above, where the coupler obtains the electrical energy from the external source through inductive connection (column 4 lines 2-7).
Claims 4, 8, 10 and 15: Huff et al. discloses an elevator call device and method as stated above, where a communication module (transceiver device 216) causes the generated elevator call to be transmitted when the activation of the processing unit occurs (column 5 lines 20-27).
Claims 5, 12 and 14: Huff et al. discloses an elevator call device as stated above, where the energy storage is a capacitor unit comprising a supercapacitor (column 4 lines 7-11).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 7,246,689 B2) in view of Zepke et al. (US 2010/0294599 A1).
Claims 3 and 9: Huff et al. discloses an elevator call device as stated above, but fails to disclose the external source to be one of the following: power cable providing power to an elevator car, a battery carried by the elevator car, a generator generating electrical energy from a kinetic energy of at least one door of the elevator car, a generator generating electrical energy from a kinetic energy of the elevator car, an inductive loop arranged between the elevator car and an entity electrically coupled to the energy storage.
However Zepke et al. teaches an elevator call device, where an energy storage (batter 1) stores electrical energy from an external source (tail cord 7) via a pair of feeders (4) and receptors (3) (column 2 lines 28-34), where the external source is a power cable providing power to an elevator car to illuminate lights and drive a door motor (column 2 line 66 through column 3 line 7).
Given the teachings of Zepke et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator call device disclosed in Huff et al. with providing the external source to be a power cable providing power to an elevator car.  Doing so would “supply electric power to accessory hall devices provided in a hall of each of the floors for the elevator without the necessity for providing feeding lines between the cage and the hall” as taught in Zepke et al. (column 1 lines 38-42).
Claim 11: Huff et al. discloses an elevator call device as stated above, where a communication module (transceiver device 216) causes the generated elevator call to be transmitted when the activation of the processing unit occurs (column 5 lines 20-27).
Claim 13: Huff et al. discloses an elevator call device as stated above, where the energy storage is a capacitor unit comprising a supercapacitor (column 4 lines 7-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             July 14, 2022